NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



CHRISTIAN BEILER, DOC #C08422,     )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No. 2D18-2744
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 3, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Sarasota County; Stephen M. Walker,
Judge.



PER CURIAM.


             Affirmed.


MORRIS, SALARIO, and BADALAMENTI, JJ., Concur.